ORDER
NETTESHEIM, Judge.
On January 27, 1983, this court entered its order requiring plaintiff to file by February 11, 1983, a motion pursuant to RUSCC 6(b)(2) for leave to file its response to defendant’s motion for summary judgment after the deadline for filing his response expired on January 10, 1983, stating with specificity the reasons why plaintiff believed that his failure to file timely was the result of excusable neglect. The court also ordered plaintiff to file simultaneously *437therewith his response to defendant’s motion for summary judgment. Plaintiff has failed to comply with the order of this court, having filed neither a motion for leave to file out of time nor any response to defendant’s motion for summary judgment.
The court notes that defendant in its moving papers accorded plaintiff’s petition careful consideration and apparently needlessly expended its resources in doing so.
Upon consideration of the foregoing,
IT IS ORDERED, as follows:
Plaintiff’s petition is hereby involuntarily dismissed pursuant to RUSCC 41(b) for failure to comply with this court’s order of January 27, 1983.
The Clerk of the Court will assess costs against plaintiff.